UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)March 17, 2014 HANMI FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-30421 95-4788120 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3660 Wilshire Boulevard, Penthouse Suite A Los Angeles, California (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (213) 382-2200 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE In a release issued earlier today by Hanmi Financial Corporation (Nasdaq:HAFC), the closing record date should have been March 28, 2014. Item 8.01. Other Events. On March 17, 2014, Hanmi Financial Corporation ("Hanmi Financial") issued a press release declaring a cash dividend of $0.07 per share.The dividend will be paid on or about April 18, 2014, to Hanmi's stockholders of record as of the close of business on March 28, 2014. A copy of the press release is attached as Exhibit 99.1 to this Form 8-K and incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press release issued by Hanmi Financial Corporation, dated March 17, 2014, announcing the declaration of a dividend on its common stock. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HANMI FINANCIAL CORPORATION (Registrant) March 17, 2014 (Date) /s/ C. G. KUM C. G. Kum President and Chief Executive Officer ﻿ EXHIBIT INDEX Exhibit No. Description Press release issued by Hanmi Financial Corporation, dated March 17, 2014, announcing the declaration of a dividend on its common stock.
